Per Ouriam.

Appellant was convicted, after a jury trial, of burglary in the second degree. His application to appeal from the conviction in forma pauperis was denied by the circuit court on the grounds that the appeal was frivolous and not taken in good faith. The certificate to that effect is supplemented by a narrative statement by the trial judge giving his reasons for denying the application. The order of denial is before us on appeal by writ of error.
We requested argument in this case to assist the court in analyzing the record. After consideration of the record and the arguments presented, we are of the opinion that there was no abuse of discretion in the trial court’s denial of the application. Its ruling is therefore affirmed.